            Case 1:18-cv-00510-WS-M Document 1 Filed 12/07/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

KRIMESH PATEL,                                 *
                                               *
       Plaintiff,                              *
                                               *
VS.                                            *       CASE NO.: 18-510
                                               *
                                               *
ULRS, INC., D/B/A                              *
CREDIT COLLECTION BUREAU                       *
A/K/A UNITED LEGAL GROUP                       *
                                               *
                                               *
       Defendant.                              *

                                           COMPLAINT

       COMES NOW Plaintiff, Krimesh Patel (hereafter “Plaintiff”) by counsel, and as

Complaint against the Defendant, alleges as follows:

                                          JURISDICTION

       1.           This action includes claims which arise under the statutes of the United States

and this Court’s jurisdiction is conferred by 28 U.S.C. § 1331, 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1367.

                                             PARTIES

       2.           The Plaintiff is a natural person and resident of the Baldwin County, Alabama.

He is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       3.       Defendant Credit ULRS, Inc., d/b/a, Collection Bureau a/k/a United Legal Group

(“ULRS”), is a foreign corporation that has its principal place of business in the state of California.

ULRS is a “debt collector” as defined by the 15 U.S.C. § 1692a(6).
            Case 1:18-cv-00510-WS-M Document 1 Filed 12/07/18 Page 2 of 4




                                   FACTUAL ALLEGATIONS

       4.      On November 26, 2018, Plaintiff received a call from an unknown caller at 3:59

p.m. Upon answering he realized that the call was from Defendant. Plaintiff told the caller that he

was represented by a lawyer that his lawyer would be contacting them.

       5.      At 4:01 p.m. on the same day, a second call from Defendant was received by

Plaintiff. The caller was the same individual on that he had earlier spoken with. This phone call

lasted for 26 minutes and consisted of Plaintiff trying to explain that the alleged creditor had sent

the bill to the wrong address. Plaintiff further explained that he never received an invoice from the

alleged creditor.

       6.       The caller’s response was disrespectful.

       7.       Moreover, the caller made derogatory statements to Plaintiff regarding his race.

       8.       On November 27, 2018, Plaintiff’s prior attorney mailed and faxed a letter of

representation to Defendant explaining that Plaintiff never received an invoice from alleged

creditor, and therefore, was not obligated to pay late fees, interest or cost of collection.

       9.       Defendant and its agents continue to contact Plaintiff after they were informed that

he was represented by a lawyer regarding the alleged debt.

                                           COUNT ONE

       10.      Plaintiff realleges and incorporates each of the preceding paragraphs as if fully set

out herein.

       11.      This is a claim asserted against Defendant for multiple violations of the federal Fair

Debt Collections Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).



                                                  -2-
         Case 1:18-cv-00510-WS-M Document 1 Filed 12/07/18 Page 3 of 4



       12.     Defendant has violated the FDCPA in connection with its attempts to collect on an

alleged consumer debt. Defendant’s violations include, but are not limited to, the following:

       A.      Failing to make the disclosures required by 15 U.S.C. § 1692g(a);

       B.      Continuing to contact Plaintiff directly in violation of 15 U.S.C. § 1692c(a)(2); and

       C.      By engaging in conduct the natural consequence of which is to harass, oppress, or

               abuse a person in connection with the collection of a debt in violation of 15 U.S.C.

               § 1692d.

       13.     As a proximate result of Defendant’s violations of the FDCPA, Plaintiff has

suffered actual damages, including mental and emotional pain, distress and anguish, humiliation

and embarrassment.

       14.     As a result of its violations of the FDCPA, Defendant is liable to Plaintiff for

compensatory damages, statutory damages, costs and attorneys fee, and for declaratory judgment

that Defendant’s conduct violated the FDCPA.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant

for the following:

       A.      Actual damages, including damages for mental and emotional pain, distress and

               anguish, humiliation and embarrassment, as well as damages to her credit and

               reputation;

       B.      Statutory damages pursuant to 15 U.S.C. § 1692k;

       C.      Costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k;

       D.      Such other and further relief as this Court deems just and proper, the premises

               considered.



                                                -3-
Case 1:18-cv-00510-WS-M Document 1 Filed 12/07/18 Page 4 of 4
